PER CURIAM.
The plaintiff below, Regency Contractors, Inc., appeals from a final judgment finding that it breached its construction contract and awarding damages, fees and costs. The defendants below, Mr. and Mrs. Sears, cross appeal arguing that the trial court improperly denied their motion to amend their counterclaim.
The parties agree that the trial court utilized an improper measure of damages and further agree that the amount of damages awarded should be $3,857.50. The final judgment is therefore modified to award defendants damages in the amount of $3,857.50. Because we find no merit in the other issues raised on appeal and cross appeal the final judgment, as modified, is affirmed.
THOMPSON, WIGGINTON and NIM-MONS, JJ., concur.